IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARIUSZ ADAMSKI,                                       No. 67328
                Appellant,
                vs.
                ANNA ADAMSKA,
                                                                             FILED
                Respondent. _                                                 JUN 2 3 2016
                                                                             TRACE K. LINDEMAN
                                                                           CLERKF SUPREME COURT
                                        ORDER OF AFFIRMANCE
                                                                               DEPUTY CLERK

                            This is an appeal from a district court order declining to
                exercise jurisdiction over child custody in a divorce action. Eighth Judicial
                District Court, Family Court Division, Clark County; Sandra L. Pomrenze,
                Judge.
                            Mariusz Adamski and Anna Adamska were married in 2008,
                and resided in Poland After Mariusz obtained legal permanent resident
                status in the United States, he moved to Las Vegas. Anna followed him to
                the United States shortly thereafter, along with their two minor children.
                After living slightly more than six months in Las Vegas, Anna returned to
                Poland with the two minor children, without Mariusz's knowledge or
                consent. Mariusz filed a complaint for divorce in a Nevada district court,
                requesting sole legal and physical custody, along with a motion for
                temporary custody, visitation, and/or exclusive possession Mariusz then
                filed a petition with a Polish court for the return of his children pursuant
                to the provisions of the Hague Convention on Civil Aspects of
                International Child Abduction. Following a hearing in Poland that
                Mariusz attended, the Polish court dismissed his petition. In its decision,
                the Polish court established the following findings of fact: Mariusz
                resorted to "cruel punishment," including maiming the children's dolls,
                shouting, "nudging and pushing," and "corporal punishment."
SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                    16, 1%30
                               Both parties later participated in a series of hearings in the
                 Nevada district court—Mariusz in person and Anna through counsel—to
                 determine whether Nevada jurisdiction was proper. Mariusz appealed the
                 Polish court's decision, and the Polish court dismissed his appeal. Anna
                 later filed the Polish court's initial decision and subsequent dismissal with
                 the Nevada district court. The Nevada district court held several
                 additional hearings and the parties submitted briefs regarding jurisdiction
                 pursuant to the Uniform Child Custody Jurisdiction and Enforcement Act
                 (UCCJEA). Mariusz never requested an evidentiary hearing. Ultimately,
                 the Nevada district court issued a divorce decree, and in a separate order,
                 recognized the Polish court's domestic violence findings, and declined to
                 exercise jurisdiction over child custody because it found that Nevada was
                 an inconvenient forum. See NRS 125A.365(4). Mariusz filed the instant
                 appeal regarding the district court's declination of jurisdiction.
                              We conclude that the district court's failure to hold an
                 evidentiary hearing prior to concluding that Nevada was an inconvenient
                 forum was not an abuse of discretion. See Rooney v. Rooney, 109 Nev. 540,
                 542, 853 P.2d 123, 124 (1993) ("Nevada statutes and case law provide
                 district courts with broad discretion concerning child custody matters.");
                 see also NRS 125A.365(2) ("Before determining whether it is an
                 inconvenient forum, a court of this state shall consider whether it is
                 appropriate for a court of another state to exercise
                                                             •        jurisdiction. For this
                 purpose, the court shall allow the parties to submit information and shall
                 consider all relevant factors . . . .").
                              We further conclude that the district court did not abuse its
                 discretion when it declined to exercise further jurisdiction based on forum
                 non conveniens. See Provincial Gov't of Marinduque v. Placer Dome, Inc.,

SUPREME COURT
      OF
    NEVADA
                                                            2
(0) 1907A cer,
                131 Nev., Adv. Op. 35,350 P.3d 392, 395-96 (2015) (noting that this court
                reviews an order dismissing a case for forum non conveniens for an abuse
                of discretion); see also Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582,
                585 (2005) ("An abuse of discretion occurs if the district court's decision is
                arbitrary or capricious or if it exceeds the bounds of law or reason."
                (internal quotation marks omitted)). The district court correctly
                considered the factors outlined in NRS 125A.365. Further, contrary to
                Mariusz's argument on appeal, the district court did not abuse its
                discretion in its compliance with Druckman v. Ruscitti, 130 Nev., Adv. Op.
                50, 327 P.3d 511 (2014). 1 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                              LAI 14                 J.
                                                    Douglas


                                                                                     J.



                                                                                     J.
                                                    Gibbons




                       'We have considered the parties' remaining arguments and conclude
                that they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                    cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                         Ryan J. MacDonald
                         McFarling Law Group
                         Legal Aid Center of Southern Nevada, Inc.
                         Anne R. Traum
                         Snell & Wilmer, LLP
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    4040